DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nut comprising a polygonal, square, or hexagonal cross-sectional profile that includes threads per claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher, Jr. (4,595,315).
	With regard to claim 1, Gallagher discloses a rock bolt arranged for installation within a bore formed in rock strata (abstract), the rock bolt comprising: 
	an elongate shaft (14/16) having a leading end (14) for installation into the bore and a threaded (19) trailing end (16) arranged to project from an open end of the bore (figs. 1-2); an internally threaded nut (24) attached at the trailing end arranged to mount a rock plate (26) against a surface of the rock strata (13), the nut having an axially forward facing contact face arranged for positioning opposed to the rock plate (fig. 6)and an axially rearward facing exposed face (fig. 6); and a recessed portion (28) extending axially inward from the exposed face and defining an axially rearward facing display face being axially recessed relative to the exposed face (fig. 6).
	With regard to claim 2, Gallagher further discloses he nut is a blind or semi-blind nut (fig. 6).
	With regard to claim 3, Gallagher further discloses the exposed face is annular and the display face is positioned centrally and surrounded by the exposed face (fig. 6).

	With regard to claim 15, Gallagher further discloses resin, cement grouted or mechanical friction bolt (col. 1, lines 5-7).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Jr. (4,595,315) in view of Hughes (1,787,154).
	With regard to claim 6, Gallagher discloses the invention substantially as claimed however is silent regarding indicia provided at the display face.
	Hughes discloses a nut wherein indicia is provided recessed within the exposed face (pg. 1, lines 68-74).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gallagher and utilize the recessed indicia as taught by Hughes in order to identify the nut and protect the indicia from damage.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Jr. (4,595,315) in view of Spearing (2011/0311319)
	With regard to claim 7, Gallagher discloses the invention substantially as claimed however fails to explicitly state an outside surface of the nut has a polygonal, square or hexagonal cross sectional profile.
	Spearing discloses a nut comprising a hexagonal cross-sectional profile. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gallagher and utilize a hexagonal profile as taught by Spearing in order to allow the nut to be torqued by a tool.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Jr. (4,595,315).
	With regard to claims 13-14, Gallagher discloses the invention substantially as claimed however fails to explicitly a distance by which the display face is recessed axially relative to the exposed face is less than half of the radial wall thickness of the nut.  However, it would have been an obvious matter of design choice to construct the nut of various dimensions based on the design condition at hand, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to disclose a tab mounted within the recessed portion or the recessed portion comprising an undercut as required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
	/BENJAMIN F FIORELLO/                                                                                                                              Primary Examiner, Art Unit 3678                                                                          





BF
9/21/2021